 
 

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

THOMAS SCHWABEL,

              Plaintiff,
                                                      Case No. 3:17-cv-791-J-34JBT
vs.

HPT SERVICE, LLC,

              Defendant.
                                          /

                                        ORDER

       THIS CAUSE is before the Court on Magistrate Judge Joel B. Toomey’s Report and

Recommendation (Doc. 20; Report), entered on September 6, 2018, recommending that

Plaintiff’s Motion for Entry of Final Default Judgment (Doc. 18; Motion) be granted in part

and denied in part; that judgment be entered in favor of Plaintiff; and that a permanent

injunction be entered against Defendant. See Report at 2, 19-20. Plaintiff does not have

any objections to the Report. See Notice of No Objection (Doc. 21). To date, no objections

to the Report have been filed by Defendant, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

14, 2007).
 
 




      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. Magistrate Judge Joel B. Toomey’s Report and Recommendation (Doc. 20) is

         ADOPTED as the opinion of the Court.

      2. Plaintiff’s Motion for Entry of Final Default Judgment (Doc. 18) is GRANTED, in

         part, and DENIED, in part.

      3. The Motion is GRANTED to the extent that the Clerk of the Court is DIRECTED

         to enter judgment in favor of Plaintiff Thomas Schwabel, c/o Schneider Rothman

         Intellectual Property Law Group, PLLC, 4651 North Federal Highway, Boca

         Raton, Florida 33431, and against Defendant HPT Service, LLC, 5000-18

         Highway 17, #63, Fleming Island, Florida 32003, in the total amount of

         $14,753.40, representing $6,605.40 in statutory damages for Count I, $2,500.00

         in statutory damages for Count II, $5,183.00 in attorney’s fees, and $465.00 in

         costs. Post-judgment interest will accrue at the statutory rate set forth in 28

         U.S.C. § 1961.

      4. The Clerk of Court is further DIRECTED to enter judgment in favor of Plaintiff

         Thomas Schwabel, and against Defendant HPT Service, LLC as follows:

            Defendant HPT Service, LLC, its employees, agents, officers,
            directors, attorneys, successors, affiliates, subsidiaries and assigns,
            and all those in active concert and participation with Defendant, are
            permanently enjoined from: (a) directly or indirectly infringing Plaintiff’s
            copyrights or continuing to market, offer, sell, dispose of, license,
            lease, transfer, publicly display, advertise, reproduce, develop, or
                                             2 
 
 
 

                manufacture any works derived or copied from Plaintiff’s copyrighted
                Work, or to participate or assist in any such activity; and (b) directly or
                indirectly reproducing, displaying, distributing, otherwise using, or
                retaining any copy, whether in physical or electronic form, of any
                copyrighted Work as defined in the Complaint (Doc. 1).

      5. Otherwise, the Motion is DENIED.

      6. The Clerk of the Court is further DIRECTED to terminate any pending motions

             and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 3rd day of October, 2018.




ja

Copies to:

Counsel of Record

HPT Service, LLC




                                                 3 
 
